695 N.E.2d 123 (1998)
TOWN OF ST. JOHN, James K. Gilday, Dimple Clarine Shelton and William E. Wise, Appellees (Petitioners below),
v.
STATE BOARD OF TAX COMMISSIONERS, Appellant (Respondent below).
Nos. 49T10-9309-TA-70, 49S10-9806-TA-340.
Supreme Court of Indiana.
June 11, 1998.

ORDER
The Tax Court issued an opinion in this matter December 22, 1997, but retained jurisdiction over the case to consider the timetable under which the State Board would be required to implement regulations to bring Indiana's system of property taxation into compliance with the December 22, 1997 opinion. On March 2, 1998, the Tax Court issued an "Order and Judgment Entry," for publication, in which it stated as follows:
"Pursuant to Ind. Trial Rule 54(B), this Court retained jurisdiction of this matter in order to determine the deadline for the implementation of a property taxation system that complies with the Indiana Constitution. Having done so, the Court now enters final judgment pursuant to Ind. Trial Rule 58."
The State Board of Tax Commissioners filed two petitions for review in this matter, the first in connection with the December, 22, 1997 opinion, and the second, in connection with the March 2, 1998 Order and Judgment Entry. The petitions for review are now ripe for our consideration.
Having considered the petitions and supporting briefs, this Court now GRANTS review and sets this case for oral argument. The parties may file additional briefs under the time limitations set forth in Ind.Appellate Rule 18(E)(2). Oral argument will be held the 8th day of September, 1998 at 1:30 p.m. in the Supreme Court Courtroom, Room 317, State House, Indianapolis, Indiana. Both sides shall have thirty minutes to argue. The Appellant will open and be given the opportunity to close the argument.